181 F.2d 1010
Burtha M. FISHER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11025.
United States Court of Appeals Sixth Circuit.
May 2, 1950.

Petition to Review the Decision of the Tax Court of the United States.
R. M. O'Hara, Wm. F. Robinson, Detroit, Mich., and Benjamin E. Jaffe, Detroit, Mich., for petitioner.
Theron L. Caudle, Charles Oliphant, W. Herman Schwatka, Ellis N. Slack, and Melva M. Graney, Washington, D. C., for respondent.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
Upon consideration of a petition to review the decision of the Tax Court of the United States sustaining a deficiency determined by the Commissioner of Internal Revenue, the briefs and oral argument of counsel had therein, the findings and opinion of the Tax Judge reviewed and approved by the entire court,


2
It is ordered that the decision of the Tax Court, upon its findings of fact promulgated June 14, 1949, docket #15634, 12 T.C. 1028, and sustained by substantial evidence submitted in the record and upon the conclusions of law recited in its opinion, should be and hereby is


3
Affirmed.